Title: To Thomas Jefferson from Paulus Æmilius Irving, 2 May 1780
From: Irving, Paulus Æmilius
To: Jefferson, Thomas



Sir
Collé May 2d. 1780

I receiv’d the Barrel of flour you was so kind as to send me, for which I am greatly obliged to you, but I am vastly concern’d you have had so much troubles. The weight of the flour and cask is 242 ℔.
I am sorry to hear that the negociations for the exchange of prisoners has faild, but we must make use of a little Philosophy and live in hopes the next trial will prove more successfull.
My Most respectfull Compts. to Mrs. Jefferson & I am Sir Your very Humble Servant,

P Æmilius Irving

